17 N.Y.2d 696 (1966)
The People of the State of New York, Respondent,
v.
James Morgan and Lavell Hartwell, Appellants.
Court of Appeals of the State of New York.
Argued February 10, 1965.
Determination withheld March 11, 1965.
Submitted March 21, 1966.
Decided March 31, 1966.
Frederick A. O. Schwarz, Jr., for appellants.
Leonard Rubenfeld, District Attorney (James J. Duggan of counsel), for respondent.
Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING concur in the following memorandum: The judgments of the Appellate Division should be reversed and a new trial ordered. In view of the fact that the County Court has determined that the oral statements taken from Hartwell were involuntarily made and has excluded them from evidence, and since the People have not taken an appeal from the County Court, the judgments of the Appellate Division must be reversed. The admission of the oral statements obtained from Hartwell and Morgan by further police interrogation in the absence of the counsel Hartwell had mentioned was error. Since the statements taken from Hartwell implicated his codefendant, there must also be a reversal of Morgan's conviction in the interests of justice.
Motion granted.
Judgments reversed and a new trial ordered.